ILLINOIS OFFICIAL REPORTS
                                       Appellate Court




                         People v. Blair, 2011 IL App (2d) 070862




Appellate Court          The People of the State of Illinois, Plaintiff-Appellee, v. Ricky G. Blair,
Caption                  Defendant-Appellant.


District & No.           Second District
                         Docket No. 2–07–0862


Filed                    May 26, 2011


Held                     Pursuant to a supervisory order of the Illinois Supreme Court directing
(Note: This syllabus     the appellate court to reconsider its opinion in light of People v.
constitutes no part of   Thompson, the appellate court affirmed defendant’s convictions on two
the opinion of the       counts of aggravated domestic battery, notwithstanding defendant’s
court but has been       contentions that the trial court failed to fully comply with Supreme
prepared by the          Court Rule 431(b) and violated Supreme Court Rule 412 by allowing
Reporter of Decisions    a physician to testify without disclosing, via a statement of his
for the convenience of   qualifications, his status as an expert, since defendant could not have
the reader.)
                         been prejudiced by the trial court’s violation of Rule 431(b) where the
                         prospective jurors were informed of all four Zehr principles during the
                         trial court’s initial comments, defendant elected to testify, and the jury
                         was instructed defendant was presumed innocent, and the physician
                         was not retained as an expert to render an opinion at trial, he testified as
                         a treating physician in his capacity as the radiologist on call to interpret
                         diagnostic films, his medical reports were tendered to defense counsel,
                         and he was disclosed pursuant to Supreme Court Rule 412(a)(i).


Decision Under           Appeal from the Circuit Court of Winnebago County, No. 06–CF–1268;
Review                   the Hon. Joseph G. McGraw, Judge, presiding.
Judgment                    Affirmed.


Counsel on                  Patricia Unsinn and Jonathan D. Krieger, both of State Appellate
Appeal                      Defender’s Office, of Chicago, for appellant.

                            Joseph P. Bruscato, State’s Attorney, of Rockford (Lawrence M. Bauer,
                            of State’s Attorneys Appellate Prosecutor’s Office, of counsel), and
                            Stephanie Hoit Lee, of Algonquin, for the People.


Panel                       JUSTICE HUDSON delivered the judgment of the court, with opinion.
                            Presiding Justice Jorgensen and Justice Schostok concurred in the
                            judgment and opinion.



                                              OPINION

¶1          Following a jury trial in the circuit court of Winnebago County, defendant, Ricky G.
        Blair, was found guilty of two counts of aggravated domestic battery (one count based on
        great bodily harm and one count based on permanent disfigurement) (720 ILCS 5/12—3.3(a)
        (West 2006)). The trial court vacated the permanent-disfigurement-based conviction on one-
        act, one-crime principles and sentenced defendant to seven years’ imprisonment. Defendant
        appealed, urging the reversal of his conviction on two grounds. First, he asserted that the trial
        court failed to comply with Illinois Supreme Court Rule 431(b) (eff. May 1, 2007) in that it
        did not ask each prospective juror during voir dire if he or she understood and accepted each
        of four key principles governing criminal trials. Second, defendant contended that the State
        violated Illinois Supreme Court Rule 412 (eff. May 1, 2001) by calling a doctor to provide
        testimony without first disclosing, via a statement of his qualifications, the doctor’s status
        as an expert. In an opinion filed on September 29, 2009, we rejected defendant’s second
        contention but agreed that the trial court’s failure to comply with Rule 431(b) required the
        reversal of defendant’s conviction, and we remanded the cause for a new trial. People v.
        Blair, 395 Ill. App. 3d 465 (2009). On January 26, 2011, the Illinois Supreme Court issued
        a supervisory order directing us to vacate our September 29, 2009, judgment and reconsider
        our decision in light of People v. Thompson, 238 Ill. 2d 598 (2010). People v. Blair, 239 Ill.
2d 558 (2011) (table). Having done so, we now affirm the judgment of the trial court in its
        entirety.

¶2                                   I. BACKGROUND
¶3         Defendant was charged by superseding indictment with one count of aggravated battery
        (720 ILCS 5/12—4(b)(1) (West 2006)), two counts of aggravated domestic battery based on


                                                  -2-
     permanent disfigurement (720 ILCS 5/12—3.3(a) (West 2006)), and one count of aggravated
     domestic battery based on great bodily harm (720 ILCS 5/12—3.3(a) (West 2006)). The
     charges stemmed from a March 2006 altercation between defendant and Joya Scott at the
     Brewington Oaks apartment complex. The aggravated battery count and one of the
     aggravated domestic battery (permanent disfigurement) counts related to a knife wound
     sustained by Scott in her arm. The remaining counts alleged that defendant punched Scott
     in the face, causing permanent disfigurement (a laceration) and great bodily harm (a broken
     nose). Jury selection commenced on June 11, 2007. Once the jury was seated, the following
     evidence was presented.
¶4        Scott and defendant began dating in the spring of 2005. Scott had cohabited with
     defendant in the past, but was not living with him at the time of the altercation. Nevertheless,
     Scott allowed defendant to spend the night of March 17, 2006, at her apartment. To that end,
     Scott prepared a “pallet” on her living room floor for defendant to sleep. Scott normally slept
     on a couch in her living room because she did not have a bed in her apartment.
¶5        Scott testified that she and defendant had been using cocaine on the night in question.
     After they ran out of cocaine, she and defendant got into an argument because defendant
     wanted more drugs and Scott would not buy them. Initially, the argument was verbal, with
     defendant repeatedly telling Scott to “shut up” whenever she spoke. Scott eventually went
     to lie down on the couch, and defendant lay down on the makeshift bed on the floor. Scott
     testified that she placed a “little steak knife” under her pillow because of a prior incident in
     December 2005 during which defendant gave her a black eye and beat her with a belt. The
     March 2006 fight became physical when defendant hit Scott repeatedly in the face. As
     defendant was striking Scott, she reached for the knife. A struggle ensued for control of the
     knife. The blade of the knife broke off while it was stuck in Scott’s arm. As Scott explained,
     she “broke the knife off in [her] wrist.” At some point, defendant also began choking Scott.
     According to Scott, defendant then hit her in the nose and she lost consciousness.
¶6        The next thing Scott remembered was waking up in the bathroom, where she saw
     defendant cleaning up. Scott testified that her clothes had been changed. Scott asked
     defendant to call an ambulance, but whenever she spoke, defendant started choking her. At
     some point, defendant left the bathroom, and Scott ran to the building security office. She
     told the security guards that her boyfriend tried to kill her. Subsequently, Scott was
     transported to a hospital and treated, receiving six stitches in her right arm and four stitches
     on her nose. Scott testified that around Father’s Day 2006 she saw defendant in Chicago and
     asked him to turn himself in.
¶7        During her testimony, Scott identified clothing worn by her and defendant during the
     March 2006 altercation. Scott acknowledged, however, that she did not turn those articles
     over to the police until shortly before the trial and that she did not inform the police that
     defendant had changed her clothes. With respect to the December 2005 incident, Scott
     testified that in response to defendant’s conduct she grabbed a knife and stabbed defendant
     in the arm. Scott also admitted that she was on probation and that, at the time of her
     testimony, a petition to revoke her probation was pending. Nevertheless, Scott denied that
     her testimony was being provided in exchange for a deal with the State.


                                               -3-
¶8          Cecilia Lindley worked security at Brewington Oaks in March 2006. Lindley testified that
       around 2:20 a.m. on the night in question, she and Christopher Goldberg, another guard, were
       in the building security office when a tenant began pounding on the door. Lindley opened the
       door and saw Scott. Lindley testified that Scott was “scared and crying” and had a “swollen
       and busted eye,” a bloody nose, and a cut on her right arm. After Scott entered the security
       office, she stated that her boyfriend had held her hostage for about an hour. As Goldberg
       tended to her injuries, Scott began “blacking in and out.” Lindley called 911.
¶9          Officer Bill Donato of the Rockford police department testified that he was dispatched
       to the Brewington Oaks apartment complex. Upon entering the building security office,
       Donato observed a black female, later identified as Scott, with a “gash” on the bridge of her
       nose. A security guard was holding a towel over Scott’s right forearm. Donato testified that
       Scott appeared to be in shock. Donato had a brief conversation with Scott, during which she
       stated that her boyfriend, whom she identified as defendant, had stabbed her and punched her
       in the face. Scott also told Donato that she believed that defendant was still in her apartment.
       After Scott was transported to SwedishAmerican Hospital, Donato and several other officers
       went to her apartment. Donato inspected the apartment and saw blood and a knife, but
       defendant was not present. After members of the Rockford police department identification
       unit arrived, Donato went to the hospital to speak with Scott. Scott provided Donato and
       Officer Spencer Burke a couple of addresses within her apartment complex where she
       thought defendant might be. The officers returned to the apartment complex, but were unable
       to locate defendant at any of those addresses. Thereafter, Donato and Burke returned to the
       hospital and conducted a full interview with Scott, during which Scott gave the officers a
       written statement.
¶ 10        On cross-examination, Donato testified that Scott was coherent and cooperative during
       the interview. Donato was unable to recall whether Scott indicated anything about defendant
       choking her while she was in the bathroom, but he admitted that there is nothing in his report
       to that effect. Donato also stated that nowhere in his report is there any indication that Scott
       told him that defendant changed her clothes during the March 2006 incident. Donato testified
       that, as part of his interview with Scott, he asked about her relationship with defendant. Scott
       told Donato that she had been dating defendant for about eight months. Scott mentioned a
       prior altercation during which defendant had punched her, causing a black eye. Scott also
       acknowledged stabbing defendant on a previous occasion. Donato could not recall Scott
       telling him that defendant had hit her with a belt.
¶ 11        Detective James Bowman testified that he processes and documents crime scenes and
       recovers physical evidence as part of the Rockford police department’s identification unit.
       Bowman testified that he and Detective Hackbarth were dispatched to Scott’s apartment in
       response to a report of an aggravated battery with a knife. After being briefed on what
       occurred, Bowman began taking digital photographs and documenting the evidence. As part
       of this process, Bowman recovered a knife that was broken in two pieces. Bowman then
       proceeded to SwedishAmerican Hospital to photograph Scott’s injuries. The photographs
       showed a laceration across the bridge of Scott’s nose and a “slashing wound” on her right
       forearm. On cross-examination, Bowman testified that no attempt was made to recover
       fingerprints from the knife found in Scott’s apartment.

                                                 -4-
¶ 12        Chandra Norder-Brandli, a nurse at SwedishAmerican Hospital, testified that at
       approximately 2:40 a.m. on March 18, 2006, she treated Scott in the hospital’s emergency
       room. Norder-Brandli described Scott’s initial demeanor as “scared and crying.” Scott’s
       injuries included a laceration on her nose, a bruised and swollen left eye, bruising under her
       right eye, a laceration on her right forearm, and a swollen left wrist. Scott told Norder-
       Brandli that the laceration on her right forearm was from a knife. After a doctor evaluated
       Scott, Norder-Brandli sutured the lacerations on Scott’s nose and her right forearm. On cross-
       examination, Norder-Brandli stated that Scott was coherent during her treatment. Norder-
       Brandli also stated that she did not observe Scott lose consciousness while in the emergency
       room. However, Norder-Brandli testified that Scott did tell her that she “thought that she may
       have lost consciousness” during the events of that evening.
¶ 13        Dr. Edward Steffen, a board-certified radiologist at SwedishAmerican Hospital, testified
       about his qualifications and experience. Thereafter, Dr. Steffen testified that, although he did
       not physically examine Scott, he did read all of her X rays and CAT scans. Over defense
       counsel’s objection, Dr. Steffen testified that a CAT scan of Scott’s face showed a broken
       nose. Dr. Steffen further testified that, based on his training, education, and experience, such
       an injury is caused by blunt force trauma, i.e., the face or the eye socket striking some hard
       object or some hard object striking the face or the eye socket.
¶ 14        Detective Jeff Houde of the Rockford police department testified that he met with Scott
       at her apartment complex on May 12, 2007, to recover some items that were related to the
       March 2006 altercation. At that time, Scott turned over a plastic garbage bag containing some
       clothing and linen items. Notably, the bag contained two pairs of pajama pants, a T-shirt, a
       bath towel, a pair of sweatpants, a sweatshirt, and a pillow case.
¶ 15        After the State rested, defendant’s motion for a directed verdict was presented and
       denied. Defendant then testified on his own behalf. Defendant recounted that on March 17
       and 18, 2006, he and Scott were using cocaine that Scott had purchased from someone in her
       apartment complex. Defendant testified that he had not planned on spending the night at
       Scott’s apartment, but she asked him to do so, and he agreed. Around midnight, defendant
       and Scott began arguing. According to defendant, Scott wanted to purchase more drugs.
       Defendant responded that doing so would be impossible because they did not have any
       money.
¶ 16        Defendant testified that, after the initial exchange, things calmed down for 10 or 15
       minutes before the argument continued. Defendant testified that Scott again insisted on
       obtaining more drugs. Defendant again told Scott that he had no money, but Scott stated that
       she would ask the dealer to provide her the drugs on “credit.” Defendant told Scott to “call
       it a night, lay it down.” Scott responded that defendant could not tell her what to do. She then
       entered the kitchen and began pacing back and forth before opening a drawer and pulling out
       a knife. Defendant then got into the makeshift bed on the floor and began watching
       television. Scott moved to the couch as she held the knife in her hand. At that point, things
       again calmed down.
¶ 17        Defendant stated that as he was watching television he began to fall asleep. The next
       thing he remembered was Scott saying in a raised voice, “You got to get out of here.”


                                                 -5-
       Defendant testified that Scott looked as if she had “snapped.” Defendant again advised Scott
       to “call it a night,” and she calmed down. However, a few minutes later, Scott stated, “No,
       it’s if you got to go [sic].” Defendant stated that he glanced at Scott and “she was on the
       verge of standing up and reaching up under the pillow.” Defendant thought that Scott had
       placed the knife under the pillow on the couch, because it was no longer in her hand.
       Defendant stated that he then “jumped up in defense” and approached Scott. Defendant
       explained that, when he did so, Scott had her back turned and she was in a crouching
       position. Defendant grabbed Scott’s arms from behind, and the two fell forward onto the
       couch.
¶ 18        Defendant testified that, by the time he reacted, Scott had control of the knife and it
       “must have evidently stabbed her in the arm,” although he did not actually see the knife
       puncture Scott. Scott told defendant to get off her because she was bleeding. Defendant
       testified, however, that he did not see any blood. He then hit Scott in the nose “in defense”
       because Scott still had the knife and he was afraid that she would stab him “again.”
       Defendant stated that after he hit Scott she “wasn’t so resistent [sic] anymore.” Defendant
       then “lifted off” of Scott and noticed blood on the couch. Defendant stated that he then
       “raised her up,” but Scott still had the knife. Defendant instructed Scott to drop the knife, but
       she refused. At that point, defendant “forc[ed] her to break the knife into the couch.” The
       blade of the knife ended up on the pillow on the couch and Scott subsequently dropped the
       handle of the knife.
¶ 19        Defendant testified that, after he realized that Scott had been cut with the knife, he lifted
       her off the couch and walked her to the bathroom to help her stop the bleeding. In the
       bathroom, defendant sat Scott on the side of the tub. He then ran cold water over a washcloth
       and applied it to her wrist to help stop the bleeding. Defendant testified that it took only
       about a minute to control the bleeding. According to defendant, Scott did not pass out in the
       bathroom.
¶ 20        Defendant stated that there was no telephone in Scott’s apartment, so he planned to escort
       her to the security office to call an ambulance. However, before he could do so, Scott jumped
       up and ran out of the apartment. At the time, defendant was in the bedroom getting Scott
       some clothes. Defendant did not realize that Scott had left until he saw that the chain on the
       door was off. Defendant looked into the hallway, but could not determine where Scott had
       gone. Accordingly, he finished putting on his clothes and went to a friend’s house. Defendant
       stated that he left the building because he “panicked” and “was afraid of what might happen.”
       Defendant explained that he had had “some past dealings” with the police, including two
       Class 4 drug possession convictions, one in May 2006 and one in December 2001.
¶ 21        Defendant testified that during the March 2006 incident he was thinking of what
       happened in December 2005. He explained that, on Christmas Eve 2005, Scott left their
       house and told him that she would return shortly. However, Scott did not return until the
       following morning. Defendant verbally confronted Scott, but Scott refused to explain her
       whereabouts. Defendant stated that the confrontation became physical when Scott attempted
       to leave again and he grabbed her arm. A struggle ensued, and the two fell to the ground.
       Scott bit defendant, and he swung at her in a “reflexive” manner to get his hand out of her
       mouth. Defendant released Scott, and she ran to the kitchen, opened a drawer, and grabbed

                                                  -6-
       a knife. Scott pointed the knife at defendant and stated that she was “gonna get” him.
       Defendant backed up and told Scott to put the knife down. However, she eventually stabbed
       him in the left arm just below the elbow. Defendant stated that his punch resulted in a black
       eye to Scott. Defendant testified that the police never came in response to the December 2005
       altercation.
¶ 22        Defendant testified that he saw Scott three times after the March 2006 incident. The first
       such occasion was around Father’s Day 2006 in Chicago. According to defendant, Scott
       called him and indicated that she was in Chicago visiting her parents. Although defendant
       initially resisted Scott’s request to meet, he ended up spending an entire day with her.
       Defendant testified that he met Scott a second time in August 2006 at defendant’s parents’
       house in Chicago. The third meeting also occurred in August 2006, on defendant’s birthday.
       At that time, Scott invited defendant over to her parents’ house and they spent half a day
       together. Defendant denied that during any of these encounters Scott asked him to turn
       himself in or that there were any confrontations or problems.
¶ 23        On cross-examination, defendant testified that, when he grabbed Scott in March 2006,
       her back was to him. Defendant testified that his body weight was leaning on Scott, and this
       caused her to fall forward onto the couch. At some point in time, the knife punctured Scott’s
       arm. According to defendant, however, the knife did not break while it was in Scott’s arm.
       Defendant denied punching Scott in her right eye with his left fist. He stated that he threw
       only one punch and that it happened to land on the left side of Scott’s face and break her
       nose. Defendant also acknowledged that he grabbed Scott’s left wrist with such force that it
       became swollen. Defendant stated that at no point during the night was he bleeding and that
       any blood in the apartment belonged to Scott. Defendant admitted that, after he left Scott’s
       apartment, he never went to the security office in Scott’s building and never contacted the
       authorities.
¶ 24        After closing arguments, the trial court instructed the jury in pertinent part:
                “The defendant is presumed to be innocent of the charges against him. This
            presumption remains with him throughout every stage of the trial and during your
            deliberations on the verdict and is not overcome unless from all the evidence in this case
            you are convinced beyond a reasonable doubt that he is guilty.
                The State has the burden of proving the guilt of the defendant beyond a reasonable
            doubt, and this burden remains on the State throughout the case. The defendant is not
            required to prove his innocence.”
       The jury was also instructed on the use of force as follows:
                “A person is justified in the use of force when and to the extent that he reasonably
            believes that such conduct is necessary to defend himself against the imminent use of
            unlawful force.
                A person who initially provokes the use of force against himself is justified in the use
            of force only if the force used against him is so great that he reasonably believes he is in
            imminent danger of death or great bodily harm, and he has exhausted every reasonable
            means to escape the danger other than the use of force which is likely to cause death or
            great bodily harm to the other person.

                                                 -7-
               A person who has not initially provoked the use of force against himself has no duty
           to attempt to escape the danger before using force against the aggressor.”
       Following deliberations, the jury acquitted defendant of the charges related to the knife
       wound to Scott’s arm but convicted him of the other two counts, which alleged that
       defendant punched Scott in the face, causing permanent disfigurement (a laceration) and
       great bodily harm (a broken nose). Upon the motion of the State, however, the trial court,
       citing the one-act, one-crime rule, vacated the conviction of aggravated domestic battery
       (permanent disfigurement). Defendant was sentenced to seven years’ imprisonment.
       Following the denial of his posttrial motion, defendant filed the present appeal.

¶ 25                                         II. ANALYSIS
¶ 26                                           A. Voir Dire
¶ 27        On appeal, defendant first argues that he was denied a fair and impartial jury by the
       court’s failure to question prospective jurors during voir dire in compliance with Illinois
       Supreme Court Rule 431(b) (eff. May 1, 2007). We note initially that defendant did not
       object to the manner in which voir dire was being conducted and he did not include this issue
       in his posttrial motion. Normally, such omissions result in forfeiture of the contested issue
       on appeal. People v. Barrow, 133 Ill. 2d 226, 260 (1989). Defendant contends, however, that
       application of the forfeiture rule should be relaxed because the issue raised on appeal
       concerns the conduct of the judge. See Barrow, 133 Ill. 2d at 260 (“[T]his court has held that
       a less rigid application of the waiver rule prevails where misconduct of the trial judge is
       involved.”). However, in Thompson, our supreme court rejected this position. Thompson, 238
Ill. 2d at 612. The Thompson court explained that, when the conduct of the trial court is at
       issue, the forfeiture rule may be relaxed only in extraordinary circumstances such as when
       the court ignores an objection to Rule 431(b) questioning or oversteps its authority in the
       presence of the jury. Thompson, 238 Ill. 2d at 612. Here, as in Thompson, there is no
       indication that the trial court would have ignored an objection to Rule 431(b) questioning had
       defendant raised one. Further, defendant does not allege that the trial court overstepped its
       authority in the jury’s presence. Accordingly, we find no compelling reason to relax the
       forfeiture rule in this case.
¶ 28        Alternatively, defendant asks us to review this issue pursuant to Illinois Supreme Court
       Rule 615(a) (eff. Jan. 1, 1967). Rule 615(a) creates an exception to the forfeiture rule by
       allowing courts of review to note “[p]lain errors or defects affecting substantial rights.” A
       reviewing court may consider a forfeited error under the plain-error rule when “the evidence
       in a case is so closely balanced that the jury’s guilty verdict may have resulted from the error
       and not the evidence” or when “the error is so serious that the defendant was denied a
       substantial right, and thus a fair trial.” People v. Herron, 215 Ill. 2d 167, 178-79 (2005). As
       the supreme court explained, the “closely balanced evidence” prong of the plain-error
       doctrine “guards against errors that could lead to the conviction of an innocent person,” while
       the substantial-rights prong “guards against errors that erode the integrity of the judicial
       process and undermine the fairness of the defendant’s trial.” Herron, 215 Ill. 2d at 186. In
       order for plain error to exist, however, we must first determine if an error actually occurred.


                                                 -8-
       People v. Naylor, 229 Ill. 2d 584, 593 (2008).
¶ 29        According to defendant, Rule 431(b) requires the trial court to ascertain during voir dire
       each potential juror’s understanding and acceptance of the legal principles that: (1) the
       defendant is presumed innocent; (2) the State must prove the defendant guilty beyond a
       reasonable doubt; (3) the defendant need not present any evidence on his own behalf; and (4)
       the defendant’s failure to testify cannot be held against him. See Ill. S. Ct. R. 431(b) (eff.
       May 1, 2007). Defendant claims that, during jury selection in this case, the court did not ask
       any prospective juror about his or her understanding and acceptance of all of the principles
       listed in Rule 431(b). Thus, defendant asserts, the trial court’s incomplete questioning
       violated Rule 431(b) and deprived him of a fair and impartial jury. The State responds that
       Rule 431(b) is sufficiently complied with if, after being informed of the four principles set
       forth in Rule 431(b), each of the prospective jurors agrees to follow the law as given by the
       trial court. Because the admonishments provided by the trial court in this case conformed
       with this procedure, the State reasons that each prospective juror understood and accepted
       the principles contained in Rule 431(b) and thus no error occurred through the manner in
       which the trial court questioned the prospective jurors.
¶ 30        We begin our analysis by reviewing the genesis of Rule 431(b). Rule 431(b) was
       promulgated to give effect to our supreme court’s decision in People v. Zehr, 103 Ill. 2d 472
       (1984). See Ill. S. Ct. R. 431, Committee Comments (eff. May 1, 1997). In Zehr, the trial
       court refused defense counsel’s request to ask prospective jurors during voir dire three
       supplemental questions concerning the State’s burden of proof, the defendant’s right not to
       testify, and the presumption of innocence. The supreme court held that the trial court’s
       refusal to ask the questions posed by defense counsel constituted “prejudicial error” and
       required reversal of the judgment. Zehr, 103 Ill. 2d at 477-78. The court explained:
                 “We are of the opinion that essential to the qualification of jurors in a criminal case
            is that they know that a defendant is presumed innocent, that he is not required to offer
            any evidence in his own behalf, that he must be proved guilty beyond a reasonable doubt,
            and that his failure to testify in his own behalf cannot be held against him. If a juror has
            a prejudice against any of these basic guarantees, an instruction given at the end of the
            trial will have little curative effect. *** We agree with the appellate court that ‘[e]ach of
            these questions goes to the heart of a particular bias or prejudice which would deprive
            defendant of his right to a fair and impartial jury’ [citation], and although they need not
            have been asked in precisely the form submitted, the subject matter of the questions
            should have been covered in the course of interrogation on voir dire.” Zehr, 103 Ill. 2d
            at 477.
       The four principles cited by the supreme court have become known as the Zehr principles.
       People v. Martinez, 386 Ill. App. 3d 153, 158 (2008), overruled in part on other grounds,
       People v. Johnson, 237 Ill. 2d 81, 99-100 (2010).
¶ 31        In 1997, to ensure compliance with the requirements of Zehr, the supreme court rewrote
       Rule 431. Ill. S. Ct. R. 431, Committee Comments (eff. May 1, 1997). Although the Illinois
       Supreme Court Rules Committee recommended that the revised rule require the trial court
       to question prospective jurors on each of the Zehr principles, the supreme court modified the


                                                  -9-
       proposal so that questioning on the Zehr principles would be required only if the defendant
       so requested. People v. Glasper, 234 Ill. 2d 173, 187 (2009) (citing Illinois Supreme Court
       Rules Committee, Recommendations to the Supreme Court of Illinois (March 1997)). To
       effectuate the supreme court’s intent, the 1997 version of Rule 431 added subsection (b),
       which provided in relevant part that, “[i]f requested by the defendant, the court shall ask each
       potential juror, individually or in a group, whether that juror understands and accepts” the
       four Zehr principles. Ill. S. Ct. R. 431(b) (eff. May 1, 1997). According to the committee
       comments, the new language sought to “end the practice where the judge makes a broad
       statement of the applicable law followed by a general question concerning the juror’s
       willingness to follow the law.” Ill. S. Ct. R. 431, Committee Comments (eff. May 1, 1997).
¶ 32       More recently, the supreme court amended Rule 431(b) to eliminate the requirement that
       the defendant request the trial court to ask prospective jurors about the Zehr principles. Ill.
       S. Ct. R. 431(b) (eff. May 1, 2007). Thus, Rule 431(b) now provides:
           “The court shall ask each potential juror, individually or in a group, whether that juror
           understands and accepts the following principles: (1) that the defendant is presumed
           innocent of the charge(s) against him or her; (2) that before a defendant can be convicted
           the State must prove the defendant guilty beyond a reasonable doubt; (3) that the
           defendant is not required to offer any evidence on his or her own behalf; and (4) that the
           defendant’s failure to testify cannot be held against him or her; however, no inquiry of
           a prospective juror shall be made into the defendant’s failure to testify when the
           defendant objects.
               The court’s method of inquiry shall provide each juror an opportunity to respond to
           specific questions concerning the principles set out in this section.” Ill. S. Ct. R. 431(b)
           (eff. May 1, 2007).
       Since jury selection in defendant’s trial commenced after May 1, 2007, the 2007 version of
       Rule 431(b) governs this case.
¶ 33       The supreme court has clearly indicated that its rules are not aspirational or mere
       suggestions. Glasper, 234 Ill. 2d at 189; Bright v. Dicke, 166 Ill. 2d 204, 210 (1995). Rather,
       they have the force of law, and there is a presumption that they will be obeyed and enforced
       as written. Glasper, 234 Ill. 2d at 189. To this end, we interpret supreme court rules in the
       same manner as statutes. See Ill. S. Ct. R. 2(a), Committee Comments (eff. July 1, 1982)
       (“Paragraph (a) makes it clear that the same principles that govern the construction of statutes
       are applicable to the [supreme court] rules.”); In re J.T., 221 Ill. 2d 338, 355 (2006) (“Our
       rules of statutory construction apply with equal force to the interpretation of all supreme
       court rules.”). The cardinal rule of construction is to ascertain and give effect to the intent
       of the drafter. Thompson, 238 Ill. 2d at 606; People v. Allen, 313 Ill. App. 3d 842, 846
       (2000). The best evidence of the drafter’s intent is the plain and ordinary language of the
       rule. Thompson, 238 Ill. 2d at 606; J.T., 221 Ill. 2d at 355. Where the language of a rule is
       clear and unambiguous, it will be given effect without resort to any other interpretive aids.
       Allen, 313 Ill. App. 3d at 846. The interpretation of a rule is a matter of law subject to de
       novo review. People v. Perkins, 229 Ill. 2d 34, 41 (2007); People v. Stewart, 365 Ill. App.
3d 744, 751 (2006).


                                                -10-
¶ 34       In Thompson, the supreme court, after applying the foregoing principles, stated:
                “The language of Rule 431(b) is clear and unambiguous. The rule states that the trial
           court ‘shall ask’ potential jurors whether they understand and accept the enumerated
           principles. While the prospective jurors may be questioned individually or in a group, the
           method of inquiry must ‘provide each juror an opportunity to respond to specific
           questions concerning the [Rule 431(b)] principles.’ The committee comments emphasize
           that trial courts may not simply give ‘a broad statement of the applicable law followed
           by a general question concerning the juror’s willingness to follow the law.’ 177 Ill. 2d
           R. 431, Committee Comments.
                Rule 431(b), therefore, mandates a specific question and response process. The trial
           court must ask each potential juror whether he or she understands and accepts each of the
           principles in the rule. The questioning may be performed either individually or in a
           group, but the rule requires an opportunity for a response from each prospective juror on
           his or her understanding and acceptance of those principles.” Thompson, 238 Ill. 2d at
           607.
¶ 35       After reviewing the record, we conclude that the trial court did not comply with the
       mandate of Rule 431(b). As noted previously, jury selection in this case commenced on June
       11, 2007. The parties selected a jury of 12 plus 2 alternates over the course of two days from
       three panels of prospective jurors. Before the jury-selection process began, the trial court told
       the parties that it was required by supreme court rule to voir dire the prospective jurors
       regarding the principles that: (1) the defendant is presumed innocent of the charges against
       him; (2) before the defendant can be convicted, the State must prove the defendant guilty
       beyond a reasonable doubt; (3) the defendant is not required to offer any evidence on his own
       behalf; and (4) the defendant’s failure to testify cannot be held against him. See Ill. S. Ct. R.
       431(b) (eff. May 1, 2007). Defense counsel told the trial court that she did not object to
       asking prospective jurors about the last principle. See Ill. S. Ct. R. 431(b) (eff. May 1, 2007)
       (providing that no inquiry of a prospective juror shall be made into the defendant’s failure
       to testify when the defendant objects). The court also cautioned the parties not to question
       the prospective jurors on any matters that the court covers in voir dire, including “discussions
       about burden of proof or presumption of innocence or reasonable doubt or anything like
       that.”
¶ 36       Thereafter, the prospective jurors entered the courtroom, and during its initial comments
       to the venire, the trial court stated:
                “The defendant is presumed to be innocent of the charges against him. The defendant
           does not have to prove his innocence. He does [sic] have to testify or call any witnesses
           in his defense.
                If he chooses not to testify, you may not consider that decision in any way in arriving
           at your verdict. If he does choose to testify or present evidence, you are to consider that
           evidence in the same manner as any other evidence in the case.
                The State has the burden of proof beyond a reasonable doubt. This is their burden in
           every criminal case.”
       The court later told the venire that they had “an absolute duty to follow the law as given to

                                                 -11-
       [them] by the Court, both during the case and at the end of the case.”
¶ 37       The clerk then called the first panel of 14 prospective jurors from the venire, and the
       court began voir dire. The following exchange occurred between the court and the first panel
       of prospective jurors:
               “THE COURT: Do each of you understand that in a criminal case such as this, the
           burden of proof is on the State to prove to you the defendant’s guilt beyond a reasonable
           doubt; do you understand that?
               (The jury panel collectively answers yes.)
               THE COURT: Will each of you agree to apply and follow the law as stated by the
           Court, despite any personal feelings you might have about the law?
               (The jury panel collectively answers yes.)
               THE COURT: Can each of you keep an open mind throughout the trial, wait until the
           case is concluded to reach any conclusions about any of the fact questions in this case?
               (The jury panel collectively answers yes.)
               THE COURT: Do any of you have any biases or prejudices that prevents you from
           being a fair juror to both the State and to the defense?
               (The jury panel collectively answers no.)”
       After questioning individual prospective jurors regarding their previous experiences with
       crime and the justice system, the court posed the questions set forth below, which the first
       panel of prospective jurors answered as indicated:
               “THE COURT: Do any of you have any personal beliefs or philosophical beliefs or
           religious beliefs that would make it difficult to sit in judging the guilt of the defendant?
               (The jury panel collectively answers no.)
               THE COURT: Is there anything about the nature of these charges in and of
           themselves that would affect your ability to be fair and impartial to both sides?
               (The jury panel collectively answers no.)
               THE COURT: If after you heard all the evidence in this case and arguments of
           counsel and have been instructed on the law that applies to this case, if you believe the
           State has proven the defendant’s guilt beyond a reasonable doubt, do you understand it
           would be your duty to vote to find him guilty; do you understand that?
               (The jury panel collectively answers yes.)
               THE COURT: Can you do that?
               (The jury panel collectively answers yes.)
               THE COURT: On the other hand, if you reach the same end point in the case after
           you heard all evidence and arguments of counsel and instructions of law, you get back
           in the jury room, and you’re not convinced beyond a reasonable doubt that the State has
           proven each and every element of the charge against the defendant, do you understand
           it would be your duty to vote to find him not guilty?
               (The jury panel collectively answers yes.)


                                                -12-
                THE COURT: Could you do that?
                (The jury panel collectively answers yes.)
                THE COURT: Is there any reason I haven’t asked you about that would affect your
           ability to be able to be fair to both sides in this case?
                (The jury panel collectively answers no.)”
       Seven members of the first panel were ultimately sworn in as jurors. The jurors were
       instructed to return the following day and were not present for the voir dire of the remaining
       panels.
¶ 38       The clerk then called the second panel, consisting of six prospective jurors, and the court
       began voir dire. The court asked the second panel whether it understood that the burden in
       a criminal case is proof beyond a reasonable doubt. The record reflects that the panel
       answered a collective “yes.” The court also asked the panel as a group whether it “agreed
       with” the burden of proof and whether it could “apply and follow the law.” The panel
       collectively answered both inquiries in the affirmative. In response to the court’s questions,
       the panel members also indicated that they would not have any difficulty accepting the
       proposition that defendant was presumed to be innocent of the charges against him and they
       would be able to give defendant the presumption of innocence. The court also asked the
       members of the second panel whether they understood that it was the State’s burden to prove
       defendant’s guilt beyond a reasonable doubt. Again, the panel answered a collective “yes.”
       In addition, the panel indicated that it understood that it had a duty to convict if the State
       were to prove defendant guilty beyond a reasonable doubt. Conversely, the panel indicated
       that it understood that it had a duty to acquit if the State failed to sustain its burden of proof.
       Finally, the court told the panel members that defendant did not have to testify or present any
       evidence and that, if defendant elected not to testify or present evidence, the jurors could not
       hold defendant’s decisions against him in reaching a verdict. The panel members indicated
       collectively that they understood this principle. Ultimately, two members of the second panel
       were sworn in as jurors.
¶ 39       The following day, additional prospective jurors were summoned to the courtroom.
       During its initial comments to them, the trial court articulated the four principles outlined in
       Rule 431(b). The court also told the prospective jurors that they had “an absolute duty to
       follow the law and accept the law as given to you by the Court throughout the case.” The
       clerk then called a third panel, consisting of 14 prospective jurors. During the voir dire
       process, the court posed some questions to the third panel collectively. Among those
       questions were whether the panel members understood that the State had the burden of
       demonstrating defendant’s guilt beyond a reasonable doubt and whether they agreed with that
       proposition. The record reflects that the panel members collectively answered “yes” to both
       inquiries. Subsequently, the panel was asked if it would “apply and follow the law as stated
       by the Court.” The panel members answered collectively that they would. The court also
       asked the panel members if they understood that defendant was presumed innocent and
       whether they would be able to give him that presumption. The panel members answered both
       inquiries in the affirmative. In addition, the court asked the panel members if they understood
       that defendant did not have to testify or present any evidence and that, if defendant elected


                                                  -13-
       not to testify or present any evidence, the panel members could not hold that against
       defendant in reaching their verdict. Again, the panel members collectively answered “yes.”
       Ultimately, three members of the third panel were sworn in as jurors and two members were
       sworn in as alternates.
¶ 40        This record establishes that the trial court questioned the members of the second and third
       panels of prospective jurors regarding all four Zehr principles and that it provided the
       members of those panels with an opportunity to respond whether they understood and
       accepted some of the principles. However, the trial court did not ensure that the prospective
       jurors from the second and third panels had the opportunity to respond whether they
       understood and accepted all of the Zehr principles. In particular, the trial court failed to
       ascertain whether the prospective jurors in the second and third panels accepted the
       principles that defendant was not required to offer any evidence on his own behalf and that
       defendant’s failure to testify could not be held against him. More significant, an examination
       of the voir dire conducted by the trial court with respect to the members of the first panel
       establishes that, although the court did ask if the potential jurors understood and accepted
       one of the Zehr principles (that the State had the burden of proving defendant guilty beyond
       a reasonable doubt), the court did not ask them about their understanding and acceptance of
       any of the remaining three Zehr principles (that defendant was presumed innocent of the
       charges against him, that defendant was not required to offer evidence on his own behalf, and
       that defendant’s failure to testify could not be held against him). Based on this record, we
       conclude that the manner in which the trial court conducted voir dire did not fully comport
       with the question and response process mandated by Rule 431(b) and therefore constituted
       error. See Thompson, 238 Ill. 2d at 607 (holding that trial court violated Rule 431(b) by
       failing to question prospective jurors regarding the third Zehr principle and whether they
       accepted the first principle). Having found error, we must now determine whether that error
       satisfies the plain-error doctrine.
¶ 41        In plain-error review, the burden of persuasion rests with the defendant. Thompson, 238
Ill. 2d at 613. Defendant challenges the trial court’s failure to comply with Rule 431(b) under
       both prongs of the plain-error doctrine. We first address defendant’s argument under the
       second prong of plain-error review. Defendant asserts that the trial court’s failure to comply
       with Rule 431(b) was so serious that it denied him of his substantial right to a fair trial. In
       Thompson, however, the supreme court concluded that compliance with the 2007 version of
       Rule 431(b) is not indispensable to a fair trial. Thompson, 238 Ill. 2d at 614. The court
       explained that, as a general matter, the failure to comply with Rule 431(b) “does not
       implicate a fundamental right or constitutional protection, but only involves a violation of
       this court’s rules.” Thompson, 238 Ill. 2d at 614-15. Nevertheless, the court indicated that
       a trial court’s failure to comply with Rule 431(b) would satisfy the substantial-rights prong
       of plain-error review if it rose to the level of “structural error.” Thompson, 238 Ill. 2d at 613-
       14. The court defined a “structural error” as a “ ‘systemic error which serves to “erode the
       integrity of the judicial process and undermine the fairness of the defendant’s trial.” ‘ “
       Thompson, 238 Ill. 2d at 614 (quoting Glasper, 234 Ill. 2d at 197-98, quoting Herron, 215
Ill. 2d at 186). As an example of the type of error that would affect a defendant’s right to a
       fair trial and challenge the integrity of the judicial process, the Thompson court cited a

                                                 -14-
       finding that a defendant was tried by a biased jury. Thompson, 238 Ill. 2d at 614. In this case,
       defendant has not presented any evidence that the trial court’s failure to fully comply with
       the mandates of Rule 431(b) resulted in a biased jury. In addition, he does not allege that the
       Rule 431(b) error otherwise constituted structural error. See Thompson, 238 Ill. 2d at 609
       (recognizing other types of errors that have been deemed structural). Therefore, defendant
       failed to meet his burden of showing that the violation of Rule 431(b) constitutes plain error
       under the substantial-rights prong.
¶ 42       Defendant also asserts plain error under the closely-balanced-evidence prong of plain-
       error review.1 Under this prong, the defendant must show both that there was plain error and
       that the evidence was so closely balanced that the error alone severely threatened to tip the
       scales of justice against him. Herron, 215 Ill. 2d at 187. According to defendant, the evidence
       in this case was closely balanced because the jury’s task was to decide between Scott’s
       version of the facts and his version. In this regard, defendant notes that, while Scott testified
       that defendant initiated the March 2006 altercation, his testimony indicated that he hit Scott
       only because he thought she would stab him, based on her actions in a previous fight between
       the two. After careful review, we conclude, however, that the evidence was not closely
       balanced.
¶ 43       The jury found defendant guilty of one count of aggravated domestic battery (permanent
       disfigurement) and one count of aggravated domestic battery (great bodily harm) for the face
       laceration and the broken nose sustained by Scott. The trial court later vacated the former
       conviction under the one-act, one-crime doctrine. At trial and on appeal, defendant has not
       disputed that he hit Scott in the face. Thus, the only real question before the jury was whether
       defendant’s use of force was justified. However, the evidence regarding the use of force was
       not closely balanced. For instance, defendant admitted that he initiated the March 2006
       struggle when he approached Scott from behind. By defendant’s own account, when he
       approached Scott she did not have a knife in her hand. Moreover, defendant admitted that
       he did not hit Scott in the face until after she told him that she had been stabbed. In addition,
       defendant’s conduct after Scott ran out of the apartment was not consistent with an individual
       who was supposedly acting in self-defense. Notably, defendant’s first instinct was not to
       contact building security or call an ambulance. Rather, following the stabbing, defendant



                1
                  Following the issuance of the supreme court’s supervisory order in this cause, defendant
       filed a motion to file a supplemental brief upon remand to this court. In the motion, defendant asserts
       that his proposed supplemental brief would argue that the trial court’s error is reviewable as plain
       error since the evidence at trial was closely balanced. We deny defendant’s motion, for two principal
       reasons. First, although the closely-balanced-evidence prong was not addressed by the majority in
       our September 29, 2009, disposition, defendant did raise this argument when the case was previously
       before us. In rendering the present opinion, we have consulted the argument made in defendant’s
       original brief and found it sufficient to address the closely-balanced-evidence prong. Second,
       defendant does not assert that the analysis under the closely-balanced-evidence prong of plain-error
       review has changed since he filed his original brief. Indeed, the Thompson court did not have
       occasion to address the closely-balanced-evidence prong of the plain-error rule, because the
       defendant in that case did not raise it.

                                                   -15-
       opted to clean up and search for a change of clothes for Scott. In fact, at no point did
       defendant ever contact the authorities. Instead, he fled to a friend’s house and eventually
       moved to Chicago.
¶ 44       Even if we were to find the evidence closely balanced on the use-of-force issue, we
       cannot conclude that the Rule 431(b) error alone tipped the scales of justice against
       defendant. The trial court’s error resulted from its failure to (1) ask the first panel of
       prospective jurors if they understood and accepted the principles that defendant was
       presumed innocent of the charges against him, that defendant was not required to offer
       evidence on his own behalf, and that defendant’s failure to testify could not be held against
       him and (2) ascertain whether the prospective jurors from the second and third panels
       accepted the principles that defendant was not required to offer any evidence on his own
       behalf and that defendant’s failure to testify could not be held against him. However, all of
       the prospective jurors were preliminarily informed of all four Zehr principles during the trial
       court’s initial comments to them. Further, defendant elected to testify at his trial, and the jury
       was instructed that defendant was presumed innocent of the charges against him. Thus, we
       cannot see how defendant could have been prejudiced by the trial court’s failure to fully
       comply with Rule 431(b). Accordingly, we reject defendant’s contention that the trial court’s
       Rule 431(b) error requires reversal under the closely-balanced-evidence prong of the plain-
       error doctrine.

¶ 45                                 B. Dr. Steffen’s Testimony
¶ 46       Defendant also contends that the State violated Illinois Supreme Court Rule 412 (eff.
       Mar. 1, 2001) by calling a doctor to provide testimony without first disclosing, via a
       statement of his qualifications, the doctor’s status as an expert. We disagree.
¶ 47       Prior to trial, defendant filed a “Motion for Discovery” requesting the State to disclose,
       inter alia, “[t]he names and last known addresses of persons whom the State intends to call
       as witnesses at a hearing or trial” and “[a]ll reports or statements of experts made in
       connection with the particular case *** and a statement of qualifications of the expert.” As
       noted above, at trial, the State called Dr. Steffen, a board-certified radiologist at
       SwedishAmerican Hospital. The State elicited testimony as to Dr. Steffen’s qualifications
       and experience. Thereafter, Dr. Steffen testified that, although he did not physically examine
       Scott, he did read all of her X rays and CAT scans. At that point, defense counsel objected,
       arguing that, although Dr. Steffen was disclosed as a witness, he was not presented as an
       expert. Defense counsel further represented that she was not given a copy of Dr. Steffen’s
       curriculum vitae. The State responded that Dr. Steffen was properly disclosed as a “treating
       physician,” and the trial court agreed. Thus, the trial court determined that the disclosure was
       sufficient and that the State was not required to provide the defense with a curriculum vitae.
       Dr. Steffen testified that a CAT scan of Scott’s face showed a broken nose. Defense counsel
       opted not to cross-examine Dr. Steffen. Defendant was eventually convicted on the charge
       of aggravated domestic battery (great bodily harm) (720 ILCS 5/12—3.3(a) (West 2006)),
       with a broken nose constituting the element of great bodily harm. Thereafter, defendant filed
       a posttrial motion arguing, inter alia, that Dr. Steffen should not have been allowed to testify,


                                                 -16-
       because the State had failed to disclose him as an expert. The trial court again rejected
       defendant’s argument.
¶ 48        Rule 412 requires the State, when requested by the defense, to disclose certain material
       and information to a criminal defendant. The rule states in relevant part:
                “(a) Except as is otherwise provided in these rules as to matters not subject to
            disclosure and protective orders, the State shall, upon written motion of defense counsel,
            disclose to defense counsel the following material and information within its possession
            or control:
                    (i) the names and last known addresses of persons whom the State intends to call
                as witnesses, together with their relevant written or recorded statements, memoranda
                containing substantially verbatim reports of their oral statements, and a list of
                memoranda reporting or summarizing their oral statements. ***
                                                  ***
                    (iv) any reports or statements of experts, made in connection with the particular
                case, including results of physical or mental examinations and of scientific tests,
                experiments, or comparisons, and a statement of qualifications of the expert[.]” Ill.
                S. Ct. R. 412 (eff. Mar. 1, 2001).
       The purpose of discovery rules, including Rule 412, is to protect the defendant from
       unfairness, surprise, and inadequate preparation and to afford the defendant an opportunity
       to investigate the circumstances from which the evidence arose. People v. Leon, 306 Ill. App.
3d 707, 712-13 (1999); see also People v. Hood, 213 Ill. 2d 244, 258 (2004). As with all
       discovery provisions, compliance with Rule 412 is mandatory and violations will not be
       easily excused. Leon, 306 Ill. App. 3d at 713.
¶ 49        Defendant asserts that the State violated Rule 412 by calling Dr. Steffen to provide
       testimony without first disclosing, via a statement of his qualifications, Dr. Steffen’s status
       as an expert. Defendant further asserts that this discovery violation unfairly surprised and
       prejudiced him. The State responds that Dr. Steffen was called as a “treating physician,” not
       an expert. Therefore, it was not obligated to provide a statement of his qualifications. Where,
       as here, the facts giving rise to the alleged discovery violation are not in dispute, we are
       presented with an issue of law, which we review de novo. Hood, 213 Ill. 2d at 256.
¶ 50        In Tzystuck v. Chicago Transit Authority, 124 Ill. 2d 226 (1988), the supreme court, in
       interpreting then-existing Illinois Supreme Court Rule 220 (eff. Oct. 1, 1984) (governing
       testimony of expert witnesses in civil proceedings at the trial court level), cogently explained
       the distinction between an “expert” and a “treating physician” as follows:
                “Although the defendants argue that ‘retained’ in Rules 220(b)(1) and (c) refers
            broadly to witnesses who are ‘requested’ to give an opinion within their field of
            expertise, we consider it obliges litigants to disclose the identity and opinions only of
            those witnesses who are engaged for the purpose of giving an expert opinion at trial. It
            may be said that the connection between a medical expert who is ‘retained to render an
            opinion at trial’ and the party to the suit may be litigation-related, rather than treatment-
            related. Treating physicians, on the other hand, typically are not ‘retained to render an
            opinion at trial’ but are consulted, whether or not litigation is pending or contemplated,

                                                 -17-
           to treat a patient’s physical or mental problem. While treating physicians may give
           opinions at trial, those opinions are developed in the course of treating the patient and are
           completely apart from any litigation. Such an opinion is not formed in anticipation of a
           trial, but is simply the product of a physician’s observations while treating the patient,
           which coincidentally may have value as evidence at a trial. In this respect, the opinions
           of treating physicians are similar to those of occurrence witnesses who testify, not
           because they were retained in the expectation they might develop and give a particular
           opinion on a disputed issue at trial, but because they witnessed or participated in the
           transactions or events that are part of the subject matter of the litigation.” Tzystuck, 124
Ill. 2d at 234-35.
       As Tzystuck teaches, a treating physician is similar to an occurrence witness, in that, unlike
       an expert retained by a litigant, he is not controlled by a single party. Thus, the opposing
       party is not likely to be surprised by the treating physician’s testimony. Cochran v. Great
       Atlantic & Pacific Tea Co., 203 Ill. App. 3d 935, 940-41 (1990). Whether a doctor is a
       treating physician or an expert depends on the doctor’s relationship to the case, not on the
       substance of his testimony. Cochran, 203 Ill. App. 3d at 940. In this regard, a treating
       physician is one consulted for treatment whereas an expert is one consulted to render an
       opinion at trial. Cochran, 203 Ill. App. 3d at 941; see also Tzystuck, 124 Ill. 2d at 234.
       Although, as defendant points out, the Tzystuck and Cochran cases interpret the civil
       discovery rules, we see no reason why the principles discussed in those cases should not
       apply to the criminal discovery rule at issue here, especially given the fact that the purposes
       of both sets of discovery rules are similar. Compare Hood, 213 Ill. 2d at 258 (noting that the
       purpose of the criminal discovery rules is to protect the accused against surprise, unfairness,
       and inadequate preparation), with Biehler v. White Metal Rolling & Stamping Corp., 30 Ill.
       App. 3d 435, 441-42 (1975) (noting that the purpose of the civil discovery rules is to enable
       attorneys to better prepare and evaluate their cases), and Pink v. Dempsey, 350 Ill. App. 405,
       411 (1953) (noting that pretrial discovery is designed to permit exploration and avoid
       surprise).
¶ 51       Indeed, we recently relied on the foregoing passage from Tzystuck to address an issue
       similar to the one raised in the present case. In People v. Cortez, 361 Ill. App. 3d 456 (2005),
       the defendant was convicted of driving with a blood-alcohol concentration of 0.08 or greater
       (625 ILCS 5/11–501(a)(1) (West 2002)). On appeal, the defendant argued that the trial court
       erred in allowing a physician, who was not disclosed as an expert witness pursuant to Rule
       412, to testify as to the effect of the use of an alcohol swab and the administration of a saline
       solution on the results of the defendant’s blood test. Citing Tzystuck, we rejected the
       defendant’s claim, holding that, although the physician’s testimony technically constituted
       an “opinion,” it was not rendered in anticipation of litigation. Cortez, 361 Ill. App. 3d at 465-
       66. Rather, the opinion was “simply the product of [the physician’s] observations while
       treating [the] defendant.” Cortez, 361 Ill. App. 3d at 466. We also rejected the defendant’s
       claim as a practical matter, reasoning that, were we to adopt his position, all treating
       physicians would be required to testify as experts. Cortez, 361 Ill. App. 3d at 466.
¶ 52       Turning to the facts of this case, we find that the State fulfilled its disclosure
       requirements under Rule 412. Although Dr. Steffen did provide an “opinion” regarding

                                                 -18-
       Scott’s diagnostic films, he, like the physician in Cortez, was not retained to render an
       opinion at trial. Rather, as the radiologist on call at the hospital when Scott’s diagnostic films
       were ready to be interpreted, Dr. Steffen was consulted for treatment of a medical problem.
       Accordingly, he testified not as an “expert” within the meaning of Rule 412(a)(iv) but as a
       treating physician. See Cochran, 203 Ill. App. 3d at 940 (qualifying a radiologist as a treating
       physician). Because Dr. Steffen was a treating physician, the State was required to comply
       only with subsection (a)(i) of Rule 412, which does not require it to submit a statement of
       qualifications to the opposing party. Defendant does not dispute that the State disclosed Dr.
       Steffen in accordance with Rule 412(a)(i). Moreover, the record indicates that the State
       tendered to defense counsel Scott’s medical reports. Since defendant knew about Dr.
       Steffen’s identity prior to trial and possessed Scott’s medical reports, he could have
       undoubtedly discovered Dr. Steffen’s opinion. See Kim v. Evanston Hospital, 240 Ill. App.
3d 881, 890 (1992) (“[A]n opposing party will not be surprised when a treating physician
       testifies, because the witness was initially associated with the issues in litigation for reasons
       other than the sole purpose of rendering an opinion at trial.”); People v. Smith, 236 Ill. App.
3d 35, 42 (1992) (holding that, because testifying doctor was a treating physician, his
       testimony should not have come as a surprise to the defendant). Accordingly, we conclude
       that no discovery violation occurred with respect to Dr. Steffen’s testimony.

                                       III. CONCLUSION
¶ 53      For the reasons set forth above, we affirm the judgment of the circuit court of Winnebago
       County.

¶ 54       Affirmed.




                                                 -19-